Case: 17-10858      Document: 00514521506         Page: 1    Date Filed: 06/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 17-10858                              FILED
                                                                            June 20, 2018
                                                                           Lyle W. Cayce
SURREY OAKS, L.L.C.; STANLEY XU; NANLING CHEN,                                  Clerk

              Plaintiffs–Appellants,

v.

EVANSTON INSURANCE COMPANY,

              Defendant–Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-516


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Appellants believe Evanston Insurance failed to discharge its obligation
to include Surrey Oaks as a payee on an insurance policy claim check. In
response, Evanston Insurance asserts it did not know Surrey Oaks was
entitled to the policy proceeds.
       After carefully considering the briefs, oral argument, and pertinent
portions of the record, we find no error by the district court. We therefore
AFFIRM the judgment of the district court essentially for the reasons



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10858   Document: 00514521506   Page: 2   Date Filed: 06/20/2018



                              No. 17-10858
articulated by the court in its Memorandum Opinion and Order of July 19,
2017.




                                    2